PER CURIAM.
This case presents the same issue as that presented in Ter Keurst v. Miami Elevator Co., 453 So.2d 501 (Fla. 3d DCA 1984). In Ter Keurst this court certified the following question:
May a trial court require the parties to exercise all of their peremptory challenges simultaneously in writing where the original panel has been thoroughly examined and challenges for cause exercised, and there remain sufficient members to comprise a jury after all peremptory challenges have been exhausted?
Ter Keurst, 453 So.2d at 501.
We adhere to Ter Keurst and recertify the question. Additionally, we note direct conflict with Dobek v. Ans, 475 So.2d 1266 (Fla. 4th DCA 1985). The Olivers’ second point on appeal is without merit.
Affirmed; question certified.
DANIEL S. PEARSON and JORGEN-SON, JJ., concur.